United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 12-1350
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Israel Martinez,                        *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: July 3, 2012
                                Filed: July 10, 2012
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.


       Israel Martinez pleaded guilty to one count of possession with intent to
distribute at least 50 grams of methamphetamine, in violation of 21 U.S.C.
§ 841(a)(1), (b)(1)(A). The district court1 sentenced him to 150 months in prison and
5 years of supervised release. On appeal, Martinez’s counsel has moved to withdraw,
and has filed a brief under Anders v. California, 386 U.S. 738 (1967).



      1
       The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas.
       Upon careful review, we conclude that the district court, in sentencing
Martinez, committed no procedural error and imposed a substantively reasonable
sentence. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc)
(in reviewing sentences, appellate court first ensures that no significant procedural
error occurred, then considers substantive reasonableness of sentence under abuse-of-
discretion standard, taking into account totality of circumstances; if sentence is within
Guidelines range, appellate court may apply presumption of reasonableness).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issue for appeal. Accordingly, we grant
counsel’s motion to withdraw, and we affirm.
                       _____________________________




                                          -2-